DETAILED ACTION
This office action is in response to amendment filed on 7/15/2021.
Claims 1 and 8 – 10 are amended.
Claims 1, 4, 6 – 10, 13, 15 and 16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 10, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj (US 20150120807, prior art part of IDS dated 12/20/2019), in view of Kanigicherla et al (US 20140032810, hereinafter Kanigicherla), in view of Burch et al (US 20110231840, hereinafter Burch), in view of Davis (US 20150378704), and further in view of Fox Ivey et al (US 20150281227, hereinafter Ivey).


receiving, from user device, a login request; authenticating the user device based on the received login request; (Bharadwaj [0016]: “Prior to connecting with the server 104, user of the client device 102 may submit user credentials to the connection broker 106 in a secure manner and the connection broker 106 forwards them onto the server 104 hosting a session so that the user can be logged into the remote session without entering the credentials again”.)
receiving, from the user device, a request to access a hybrid operating system interface (HOSI) for managing at least one application executed respectively on different operating systems (OSs) by using the generated token, wherein the request to access the HOSI comprises identification information of the application corresponding to the received request, from among the at least one application; (Bharadwaj [0023]: “the method 400 includes providing a list of remote applications installed in the OS's of the server 104 in a cloud, where each local application generates a remote graphical view. Each server 104 can include different applications associated with the multiple OS's… allowing a user of the client device 102 to select one more remote application from the list of remote applications. The user can select one or more remote application from the client device 102, such as to launch or interact with the application”.)
determining, based on the identification information, the application corresponding to the request received from the device, from among the at least one application; (Bharadwaj [0023]: “the method 400 includes providing a list of remote applications installed in the OS's of the server 104 in a cloud, where each local application generates a remote graphical view. Each server 104 can include different applications associated with the multiple OS's… allowing a user of the client device 102 to select one more remote application from the list of remote applications. The user can select one or more remote application from the client device 102, such as to launch or interact with the application”.)
streaming the determined application and transmitting a user interface (UI) corresponding to the instance of the determined application to the user device when the instance of the determined application is activated; (Bharadwaj [0023]: “the method 400 includes launching the selected remote application on the server 104. The method 400 allows the proxy 108 to request to launch the selected remote application on the server 104. An appropriate server 104 from the cloud for launching the application is identified and the selected remote application is launched on the identified server 104”; [0024]: “displaying an integrated view on the client device 102. The integrated view described herein can include the remote graphical view associated with the remotely launched application along with the graphical views of local application installed in the OS of the client device 102”.)

Bharadwaj did not disclose:
generating a session for connection with the user device and generating a session token;

and activating the HOSI corresponding to the determined application, calling another instance of the OS corresponding to the determined application, streaming the determined application and transmitting the user interface (UI) to the user device when the instance of the determined application is deactivated.

However, Kanigicherla teaches:
determining whether an instance of the determined application is activated on an OS instance of the server; (Kanigicherla [0052]: The application launch status is received as shown in block 314. From the application launch status received, it is determined if the application launch was successful as shown in block 316.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kanigicherla into that of Bharadwaj in order to identify whether an instance of the application corresponding to the received request is activated on an instance of an OS of the server. Bharadwaj [0023] teaches the user may select an application from the list to launch or interact with said application. Kanigicherla teaches verifying the success of the application launch before establish remote desktop session, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103. 



and activating the HOSI corresponding to the determined application, when the instance of the determined application is deactivated, (Burch [0051]: “the VM access manager 302 is configured to dynamically initiate or start the VM 301 on the physical machine or a different physical machine when the external resources request the resource, via the relative location. The VM access manager 302 determines that the VM 301 is not instantiated and not running when the request is made for the resource and thusly starts the VM so access to the resource can be obtained”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Burch into that of Bharadwaj and Kanigicherla in order to have the transmitting of the data based on whether the instance of the determined application is activated on the OS instance of the server comprises: and calling another instance of the OS corresponding to the determined application when the instance of the determined application is deactivated. Kanigicherla figure 3 and [0052] teaches determining if the application launch was successful and if yes, allows interaction between the remote access client and the launched application. It would have been obvious for one of ordinary skill in the art to realize that although Kanigicherla teaches generate an error report when the application launch is not successfully launched, alternative measures, such as start the VM on different machine when the VM is not currently active, can be used to complement the teaching of the prior arts, such combination would enhance the overall appeals of all references.


calling another instance of the OS corresponding to the determined application; (Davis [0023]: “the application layer can be applied to another device (e.g., a server in a data center) having a compatible operating system and other requirements to reproduce the application and all of its custom configuration on that other device. For instance, the recorded ordered series of create, update and delete registry operations in the application can be "re-played" on a virtual machine on a server in a data center in order to deploy the application as a cloud service”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Davis into that of Bharadwaj, Kanigicherla and Burch in order to call another instance of the OS corresponding to the determined application. Burch [0051] teaches initiate and start the VM on host if it is not instantiated and not running when the request is made. One of ordinary skill in the art can easily see that the teaching of Burch can easily be extended by including calling an OS of the application when starting the VM for application deployment, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Ivey teaches:
generating a session for connection with the user device and generating a session token; (Ivey [0058])



As per claim 4, Bhadradwaj, Kanigicherla, Burch, Davis and Ivey further teach:
The method of claim 1, further comprising: classifying the at least one application based on at least one of an OS type or a device type; and transmitting classification information regarding the at least one application. (Bharadwaj [0013]: “the method includes providing a list of remote applications installed in at least one Operating System (OS) of the server on the client device, where each remote application generates a remote graphical view”.)

As per claim 6, Bhadradwaj, Kanigicherla, Burch, Davis and Ivey further teach:
The method of claim 1, further comprising: receiving a request for data sharing between the executed application corresponding to the received request and another application from the user device; determining, according to the received request for data sharing, memory path information of a memory storing data generated by the executed (Bharadwaj [0024] and [0033])

As per claim 7, Bhadradwaj, Kanigicherla, Burch, Davis and Ivey further teach:
The method of claim 1, wherein the transmitting of the data according to the execution of the application corresponding to the received request comprises: receiving, from the user device, an event command for the executed application corresponding to the received request; and transmitting data processed based on the event command to the device. (Kanigicherla figure 5 and [0060]: “At block 502, a request is received to deactivate the first operating system 124. Deactivating the first operating system 124 includes hibernating the first operating system 124 or switching the first operating system 124 to a standby mode or powering off the first operating system 124. At block 504 the widget modules 132 and 134 determine if there are any active or ongoing application sharing sessions. If no active or ongoing application sharing sessions are detected, the first operating system 124 is deactivated as depicted in block 506”; [0061]: “If at block 504, an active or ongoing application status is detected, the widget modules 132 and 134 generate an application sharing status as shown in block 508. The application sharing session status may include various parameters, such as connection time, idle time, open files, etc. At block 510, user confirmation for deactivating the first operating system 124 is requested. If at block 512 the user confirms the deactivation of the first operating system 124, the first operating system 124 is deactivated”.)

As per claim 10, it is the device variant of claim 1 and is therefore rejected under the same rationale.
As per claim 13, it is the device variant of claim 4 and is therefore rejected under the same rationale.
As per claim 15, it is the device variant of claim 6 and is therefore rejected under the same rationale.
As per claim 16, it is the device variant of claim 7 and is therefore rejected under the same rationale.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj, Kanigicherla, Burch, and in view of Davis.

As per claim 8, Bharadwaj discloses: A method of controlling, by a user device, access of an application, the method comprising: 
transmitting a login request to a server; determining, based on a user input, a hybrid operating system interface (HOSI) for managing at least one application that is to be accessed and executed respectively on different operating systems (OSs); transmitting a request to access the determined HOSI to a server including the HOSI, wherein the request to access the HOSI comprises identification information of the application corresponding to the received request, from among the at least one (Bharadwaj [0022]: “creating a connection between the client device 102 and one or more server 104 using the connection broker 106. The proxy 108, which runs in the client device 102, may submit the user credentials to create the connection with the connection broker 106. The connection broker 106 may forward them onto the server 104 hosting a session so that the user can be logged into the remote session without entering the credentials again”; [0023]: “the method 400 includes providing a list of remote applications installed in the OS's of the server 104 in a cloud, where each local application generates a remote graphical view. Each server 104 can include different applications associated with the multiple OS's… allowing a user of the client device 102 to select one more remote application from the list of remote applications. The user can select one or more remote application from the client device 102, such as to launch or interact with the application”.)
receiving, from the server, a streaming of the determined application and a user interface (UI) corresponding to an instance of the application when the instance of the determined application is activated. (Bharadwaj [0016]: “Prior to connecting with the server 104, user of the client device 102 may submit user credentials to the connection broker 106 in a secure manner and the connection broker 106 forwards them onto the server 104 hosting a session so that the user can be logged into the remote session without entering the credentials again”; [0023]: “the method 400 includes providing a list of remote applications installed in the OS's of the server 104 in a cloud, where each local application generates a remote graphical view. Each server 104 can include different applications associated with the multiple OS's… allowing a user of the client device 102 to select one more remote application from the list of remote applications. The user can select one or more remote application from the client device 102, such as to launch or interact with the application… displaying an integrated view on the client device 102. The integrated view described herein can include the remote graphical view associated with the remotely launched application along with the graphical views of local application installed in the OS of the client device 102”.)  

Bharadwaj did not disclose:
and receiving an activation of the HOSI corresponding to the determined application, a call of another instance of the OS corresponding to the application, a streaming of the determined application, and the user interface (UI) when the instance of the determined application is deactivated;

However, Kanigicherla teaches:
[determining whether an instance of the determined application is activated on an OS instance of the server]; (Kanigicherla [0052]: The application launch status is received as shown in block 314. From the application launch status received, it is determined if the application launch was successful as shown in block 316.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Kanigicherla into that of Bharadwaj in order to identify whether an instance of the application corresponding to the received request is activated on an instance of an OS of the server. Bharadwaj 

Burch teaches:
and receiving an activation of the HOSI corresponding to the determined application, when the instance of the determined application is deactivated, (Burch [0051]: “the VM access manager 302 is configured to dynamically initiate or start the VM 301 on the physical machine or a different physical machine when the external resources request the resource, via the relative location. The VM access manager 302 determines that the VM 301 is not instantiated and not running when the request is made for the resource and thusly starts the VM so access to the resource can be obtained”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Burch into that of Bharadwaj and Kanigicherla in order to have the transmitting of the data based on whether the instance of the determined application is activated on the OS instance of the server comprises: and calling another instance of the OS corresponding to the determined application when the instance of the determined application is deactivated. Kanigicherla figure 3 and [0052] teaches determining if the application launch was successful and if yes, allows interaction between the remote access client and the launched application. It 

Davis teaches:
receiving a call of another instance of the OS corresponding to the application; (Davis [0023]: “the application layer can be applied to another device (e.g., a server in a data center) having a compatible operating system and other requirements to reproduce the application and all of its custom configuration on that other device. For instance, the recorded ordered series of create, update and delete registry operations in the application can be "re-played" on a virtual machine on a server in a data center in order to deploy the application as a cloud service”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Davis into that of Bharadwaj, Kanicherla and Burch in order to call another instance of the OS corresponding to the determined application. Burch [0051] teaches initiate and start the VM on host if it is not instantiated and not running when the request is made. One of ordinary skill in the art can easily see that the teaching of Burch can easily be extended by including calling an OS of the application when starting the VM for application deployment, thus applicant 

As per claim 9, Bhadradwaj, Kanigicherla, Burch and Davis further teach:
The method of claim 8, further comprising transmitting, to the server, a request for data sharing between the activated application and another application, wherein the data is shared with the other application according to the request for data sharing based on memory path information of a memory storing data generated by the activated application.  (Bharadwaj [0024] and [0033])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6 – 10, 13, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756.  The examiner can normally be reached on Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES M SWIFT/Primary Examiner, Art Unit 2196